     Case 4:19-cv-00291-RSB-CLR Document 46 Filed 05/18/21 Page 1 of 2




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

JAY A. BLUM,                    )
                                )
             Plaintiff,         )
                                )
v.                              )                   CV419-291
                                )
SALLY HORTAN PERRY,             )
UHS OF SAVANNAH, INC.,          )
doing business as               )
Coastal Harbor Treatment Center )
doing business as               )
Coastal Behavioral              )
Health Systems, and             )
COASTAL HARBOR                  )
HEALTH SYSTEM                   )
doing business as               )
Coastal Harbor Treatment Center )
doing business as               )
Coastal Behavioral Health,      )
                                )
             Defendants.        )

                                ORDER

     By Order of February 5, 2021, the Court directed plaintiff to take

the required steps to dismiss defendant Perry from this case and to effect

service on all remaining defendants—UHS of Savannah, Inc. and Coastal

Harbor Health System. Doc. 39. The Court has become aware that

plaintiff’s address was never updated following the filing of a Notice of
     Case 4:19-cv-00291-RSB-CLR Document 46 Filed 05/18/21 Page 2 of 2




Change of Address and that the address to which the Order was sent is

no longer reliable. Plaintiff is entitled to an opportunity to comply with

the Court’s Order.    Therefore, the Clerk of Court is DIRECTED to

forward with this Order, the Order of February 5, 2021. Doc. 39. Plaintiff

is DIRECTED to comply with all requirements of that Order relating to

the dismissal of Perry and service of all remaining defendants within 30

days of this Order.

     SO ORDERED, this 18th day of May, 2021.



                                  ________________________________
                                    ______
                                         _______
                                               ____
                                                  _____
                                                      ____
                                  CH
                                  CHRISTOPHER
                                   HRI
                                     R ST
                                        TOP
                                         O HER L. RAY
                                                    Y
                                  UNITED STATE
                                             T S MAGISTR
                                          STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
